DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	The amendment filed 12/18/2020 has been entered.  Claims 1-20 remain pending in this application. Applicant’s amendments have overcome the claim objections, as previously set forth in the Non-Final Office action mailed on 09/18/2020.

Claim Objections
 	Claims 8-14 are objected to because of the following informalities:  
 	In claim 8, line 27, insert “;” after “…circuit and a power draw…”
 	In claim 8, line 29, delete “:” after “…with the…”
 	Appropriate correction is required.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1, 3-4, 7-8, 10-11, 14-15, 17-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lite-It (https://custerproducts.com/wp-content/uploads/2014/11/Custer-Catalog_2015_Full-Line.pdf) in view of Bragg et al. US Patent 8,686,662 (hereinafter Bragg) in view of Trigiani (US Pub 2010/0207771) and further in view of Wireless Tow-Lights, INC. (https://www.northerntool.com/images/downloads/manuals/127904.pdf) hereinafter WTL.
 	Regarding claims 1 and 15, Lite-It discloses a tow light assembly (see page 26; a wireless Tow light) comprising: 
 	 a housing (see page 26) comprising therewithin: 
 	an LED lens of the LED light bar (see page 26; LED lights) to operate at a low-set voltage to enable a runtime of the tow light assembly of at least a 4-6 hour period (see page 26; run times from 12 to 30 hours), 
 	the LED light bar comprising the LED lens (see the reproduced figure below; the LED lights with the corresponding lens) being directly provided on a first outer surface of the housing (the first outer surface of the front surface of the tow light as shown below); 


    PNG
    media_image1.png
    348
    1028
    media_image1.png
    Greyscale

 	 the first outer surface and the second outer surface being perpendicular to one another (see the reproduced figure above); 
 	a charging jack provided on the same second outer surface as the at least one pull magnet (although Lite-It does not expressly disclose the location of the charging port of the tow light, changing the location of the charging jack/port/connector form the location of Lite-It [if the charging port of Lite-It is differently located] to a location on the second outer surface, the claimed limitation does not show any criticality, is only considered to be an obvious modification of the Lite-It reference that a person having ordinary skill in the art at the time the invention was made would be able to provide using routine experimentation since the courts have held that there is no invention in shifting the position if the operation of the device would not be thereby modified.  See In re Japikse, 86 USPQ 70 (CCPA 1950) and MPEP 2144.04 VI),  
 	the charging jack being a physical connector mating (a charging port with port cover) with another connector to electrically connect the battery (with a 12 volts charger) to a power source (can be a wall outlet);
 	Lite-It further discloses each LED bar or set have full stop, turn signal, tail light and side marker functions (stop-tail-turn functionality) in page 26.
 	However, Lite-Li does not expressly disclose a high power charging circuitry coupled with a supercapacitor power bank to charge the supercapacitor power bank from a power source at a charging rate that enables the tow light assembly to be fully charged instantaneously within a few minutes; a microcontroller coupled with the high power charging circuitry to optimize a wireless stop-tail-turn functionality of the tow light assembly at a minimal voltage; an ultra-low voltage operating circuitry connected to the supercapacitor power bank to operate a Light-Emitting Diode (LED) light bar powered by the supercapacitor power bank at a negligibly low voltage; and an isolator unit coupled to the supercapacitor power bank to automatically isolate the supercapacitor power bank from the power source to prevent at least one of a potential short circuit and a power draw.
 	However, Bragg further discloses a high power charging circuitry (Bragg, fig. 2, elements 220, 222, 222A) coupled with a supercapacitor power bank (fig. 2, element 202) to charge the supercapacitor power bank (supercapacitor power bank can be interchangeable) from a power source (Col. 2, lines 36-38; the supercapacitor can then be charged with the power from the power source) at a charging rate that Col. 1, lines 49-52; projected charge times for supercapacitor range from seconds to minutes for a full charge…); 
 	a microcontroller (comprises: fig. 2, element 208; microcontroller) coupled with the high power charging circuitry (see fig. 2) to optimize the functionality of the tow light assembly at a minimal voltage (Col. 6, lines the supercapacitor 202 is selected such that it is capable of storing enough charge to illuminate the light source 206 for a sufficient amount of time.  Therefore, the light source of Bragg is only consuming at a minimal voltage when the supercapacitor is connected to the light source);
 	an ultra-low voltage operating circuitry connected to the supercapacitor power bank to operate a Light-Emitting Diode (LED) light bar (Col. 6, lines 48-54) powered by the supercapacitor power bank at a negligibly low voltage (col. 6, lines 41-43; the SMPS 204 converts the rectified power from the rectifier 220 to power having a lower voltage than the rectified AC line voltage); and 
 	an isolator unit (fig. 2, element 224) coupled to the supercapacitor power bank to automatically isolate the supercapacitor power bank from the power source to prevent at least one of a potential short circuit and a power draw (Col. 16, lines 2-4; the microcontroller 208 electrically decouples the supercapacitor 202 from the power source by opening the first power switch 224.  Therefore, the supercapacitor power bank is disconnected from the power source, and it prevent a power draw from the power source while the switch 224 is in an open state).  Bragg further discloses the high power charging circuitry (220, 222, 222A), the microcontroller (208), 
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lite-It to incorporate with the teaching of Bragg by further including the high power charging circuitry, microcontroller, isolator unit, and replace the battery with the supercapacitor to supply power to the LEDs, because it would be advantageous to avoid any chance of chemical spill such as occurs with aging batteries and further prolong the service life of the tow light assembly.
 	Lite-It in combination of Bragg does not disclose a charging indicator provided on the same second outer surface as the at least one pull magnet and the charging jack, the charging indicator indicating an ON and OFF state of the tow light assembly and charging thereof, with a blinking of the charging indicator indicating the charging of the tow light assembly and a steady ON condition of the charging indicator indicating a fully charged status of the tow light assembly.
 	However, Trigiani further discloses a receiver includes a battery and a charging indicator 202.  The charging indicator 202 provides visual indication that the battery 314 is charging.  Such as, battery charging is indicated with an indicator 202 that is blinking and a fully charged battery 314 is indicated with the indicator 202 illuminated continuously in ¶ 0056.
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lite-It in combination of Bragg to incorporate with the teaching of Trigiani by further including the charging indicator to indicate the status of the power storage device, because it would be advantageous to visually indicate the 
 	Although Lite-It in combination of Bragg and Trigiani does not disclose the location of the charging indicator, changing the location of the charging indicator from the location shown by Lite-It in combination of Bragg and Trigiani to a location on second outer surface, does not show any criticality, is only considered to be an obvious modification of the Lite-It in combination of Bragg and Trigiani device that a person having ordinary skill in the art at the time the invention was made would be able to provide using routine experimentation since the courts have held that there is no invention in shifting the position if the operation of the device would not be thereby modified.  See In re Japikse, 86 USPQ 70 (CCPA 1950) and MPEP 2144.04 VI.
 	Lite-It in combination of Bragg and Trigiani does not disclose a physical switch provided on the same second outer surface as the at least one pull magnet, the charging jack and the charging indicator, the physical switch enabling disconnection of power supply to the LED lens from the supercapacitor power bank.
 	However, WTL further discloses a wireless tow light includes a push/physical switch on the tow light.  If depressing the push switch a third time.  This will turn the tow-lights off.  Therefore, the tow-lights are disconnected from the power storage device in page 2.
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lite-It in combination of Bragg and Trigiani to incorporate with the teaching of WTL by having the push switch on the tow light 

    PNG
    media_image2.png
    613
    641
    media_image2.png
    Greyscale

 	Although Lite-It in combination of Bragg and Trigiani and WTL does not disclose the location of the physical switch, changing the location of the physical switch from the location shown by Lite-It in combination of Bragg and Trigiani and WTL to a location on second outer surface, does not show any criticality, is only considered to be an obvious modification of the Lite-It in combination of Bragg and Trigiani and WTL device that a person having ordinary skill in the art at the time the invention was made would be able to provide using routine experimentation since the courts have held that there is no invention in shifting the position if the operation of the device would not be thereby modified.  See In re Japikse, 86 USPQ 70 (CCPA 1950) and MPEP 2144.04 VI.
 	Regarding claims 3, 10, 17, Lite-It in combination of Bragg discloses wherein the isolator unit to prevent the supercapacitor power bank from discharging when the 
 	Regarding claims 4, 11, 18, Lite-It in combination of Bragg discloses the supercapacitor power bank to provide a number of charging-discharging life cycle of the supercapacitor power bank without causing damage to the supercapacitor power bank, and a functional capacity of the supercapacitor power bank to remain unaltered even when fully discharged (Bragg, col. 1, lines 47-49).
 Regarding claims 7, 14, 20, Lite-It in combination of Bragg discloses wherein the ultra-low voltage operating circuitry to include a set of low voltage drivers (Bragg, col. 16, lines 27-30), but does not disclose the ultra-low voltage operating circuitry is able to operate the LED light bar at a voltage less than 1 volt. However, to operate the LED light bar at a voltage less than 1 volt, absent any criticality, is only considered to be the “optimum” value of the operating voltage of the LED light bar, as stated above, that a person having ordinary skill in the art would have been able to determine using routine experimentation based, among other things, on the desired accuracy and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) and MPEP 2144.04 and 2144.05.
  	Regarding claim 8, Lite-It discloses a tow light assembly (see page 26; a wireless Tow light) comprising: 
 	 a tow light enclosure housing (see page 26) comprising therewithin: 

 	the LED light bar comprising the LED lens (see the reproduced figure below; the LED lights with the corresponding lens) being directly provided on a first outer surface of the housing (the first outer surface of the front surface of the tow light as shown below); 
 	at least one pull magnet directly provided on a second outer surface of the housing (see page 26; two rubber coated magnet mounting on the bottom of the tow light) to securely position the tow light assembly onto a vehicle (capable of mounting on the body of a vehicle), both the first outer surface and the second outer surface of the housing constituting exteriors of the tow light assembly (see pages 26-27) and 

    PNG
    media_image1.png
    348
    1028
    media_image1.png
    Greyscale

 	 the first outer surface and the second outer surface being perpendicular to one another (see the reproduced figure above); 
 	a charging jack provided on the same second outer surface as the at least one pull magnet (although Lite-It does not expressly disclose the location of the charging port of the tow light, changing the location of the charging jack/port/connector form the location of Lite-It [if the charging port of Lite-It is differently located] to a location on the second outer surface, the claimed limitation does not show any criticality, is only considered to be an obvious modification of the Lite-It reference that a person having ordinary skill in the art at the time the invention was made would be able to provide using routine experimentation since the courts have held that there is no invention in shifting the position if the operation of the device would not be thereby modified.  See In re Japikse, 86 USPQ 70 (CCPA 1950) and MPEP 2144.04 VI),  
 	the charging jack being a physical connector mating (a charging port with port cover) with another connector to electrically connect the battery (with a 12 volts charger) to a power source (can be a wall outlet);
 	Lite-It further discloses each LED bar or set have full stop, turn signal, tail light and side marker functions (stop-tail-turn functionality) in page 26.
 	Lite-It does not disclose a supercapacitor power bank coupled with a light-emitting diode (LED) light assembly to power the LED light assembly; a high power charging circuitry coupled with the supercapacitor power bank to instantaneously charge the supercapacitor power bank from a power source at a high-speed charging rate to fully charge the LED light assembly; a microcontroller coupled with the high power charging circuitry to: optimize a wireless stop-tail-turn functionality of the tow light assembly system at a minimal voltage, and control the high power charging circuitry of the supercapacitor power bank to fully charge the LED light assembly; an ultra-low voltage operating circuitry connected to the supercapacitor power bank to operate the LED light assembly powered by the supercapacitor power bank at a 
 	However, Bragg discloses further a system comprising: 
a supercapacitor power bank (fig. 2, element 202) coupled with an LED light assembly (206; col. 6, lines 48-54) to power the LED light assembly;
a high power charging circuitry (fig. 2, elements 220, 222, 222A) coupled with the supercapacitor power bank to instantaneously charge the supercapacitor power bank from a power source (Col. 2, lines 36-38; the supercapacitor can then be charged with the power from the power source) at a high-speed charging rate to fully charge the LED light assembly (Col. 1, lines 49-52; projected charge times for supercapacitor range from seconds to minutes for a full charge…);
 	a microcontroller (comprises: fig. 2, element 208; microcontroller) coupled with the high power charging circuitry to: 
 	optimize the functionality of the tow light assembly system at a minimal voltage (Col. 6, lines the supercapacitor 202 is selected such that it is capable of storing enough charge to illuminate the light source 206 for a sufficient amount of time.  Therefore, the light source of Bragg is only consuming at a minimal voltage when the supercapacitor is connected to the light source), and  
 	control the high power charging circuitry of the supercapacitor power bank to fully charge the LED light assembly (col. 1, lines 47-52); 
col. 6, lines 41-43; the SMPS 204 converts the rectified power from the rectifier 220 to power having a lower voltage than the rectified AC line voltage), 
 	wherein the ultra-low voltage operating circuitry to operate the LED light assembly up to a complete drain-out capacity of the supercapacitor power bank (col. 5, lines 47-51); 
an isolator unit coupled with the supercapacitor power bank to automatically isolate the supercapacitor power bank from the power source to prevent at least one of a potential short circuit and a power draw (Col. 16, lines 2-4; the microcontroller 208 electrically decouples the supercapacitor 202 from the power source by opening the first power switch 224.  Therefore, the supercapacitor power bank is disconnected from the power source, and it prevent a power draw from the power source while the switch 224 is in an open state).
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lite-It to incorporate with the teaching of Bragg by further including the high power charging circuitry, microcontroller, isolator unit, and supercapacitor in the tow light assembly, because it would be advantageous to reduce the charging time and further increase the lifespan of the power storage device.
 	Lite-It in combination of Bragg does not disclose a charging indicator provided on the same second outer surface as the at least one pull magnet and the charging jack, the charging indicator indicating an ON and OFF state of the tow light assembly and 
 	However, Trigiani further discloses a receiver includes a battery and a charging indicator 202.  The charging indicator 202 provides visual indication that the battery 314 is charging.  Such as, battery charging is indicated with an indicator 202 that is blinking and a fully charged battery 314 is indicated with the indicator 202 illuminated continuously in ¶ 0056.
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lite-It in combination of Bragg to incorporate with the teaching of Trigiani by further including the charging indicator to indicate the status of the power storage device, because it would be advantageous to visually indicate the state of charge of the power storage and reduce the risk of over-discharging the power storage device.  
 	Although Lite-It in combination of Bragg and Trigiani does not disclose the location of the charging indicator, changing the location of the charging indicator from the location shown by Lite-It in combination of Bragg and Trigiani to a location on second outer surface, does not show any criticality, is only considered to be an obvious modification of the Lite-It in combination of Bragg and Trigiani device that a person having ordinary skill in the art at the time the invention was made would be able to provide using routine experimentation since the courts have held that there is no invention in shifting the position if the operation of the device would not be thereby modified.  See In re Japikse, 86 USPQ 70 (CCPA 1950) and MPEP 2144.04 VI.

 	However, WTL further discloses a wireless tow light includes a push/physical switch on the tow light.  If depressing the push switch a third time.  This will turn the tow-lights off.  Therefore, the tow-lights are disconnected from the power storage device in page 2.
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lite-It in combination of Bragg and Trigiani to incorporate with the teaching of WTL by having the push switch on the tow light assembly, because it would be advantageous to reduce consumption when the tow light is not actually in-use.

    PNG
    media_image2.png
    613
    641
    media_image2.png
    Greyscale

In re Japikse, 86 USPQ 70 (CCPA 1950) and MPEP 2144.04 VI.

 	Claims 2, 6, 9, 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lite-It in combination of Bragg and Trigiani and WTL as applied to claim 1 above, and further in view of Smith et al. US Pub 2008/0129219 (hereinafter Smith).
 	Regarding claims 2, 9, Lite-It in combination of Bragg and Trigiani and WTL does not disclose wherein a cell balancing circuitry coupled with the supercapacitor power bank is configured to maintain the cell voltage of the supercapacitor power bank during a high-speed charging of the supercapacitor power bank.
 	However, Smith further discloses a power supply includes a supercapacitor and a balancing circuit 31.  The balancing circuit is configured to achieve a balance of voltages between the cells in the supercapacitor in ¶ 0273.
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lite-It in combination of Bragg and Trigiani and WTL to incorporate the balancing circuit as taught by Smith, because it would be 
 	Regarding claims 6, 13, Lite-It in combination of Bragg, Trigiani, WTL and Smith discloses the supercapacitor power bank to include a plurality of the super capacitors (Smith, ¶ 0357; a plurality of super capacitors in parallel and/or in series) to charge at an optimum charging rate, and the supercapacitor power bank to enable the tow light assembly to be fully charged instantaneously in less than 8 minutes (Bragg, col. 1, lines 49-51; from seconds to minutes for a full charge).
 	Regarding claim 16, Lite-It in combination of Bragg and Trigiani and WTL discloses wherein the high-speed charging rate of the supercapacitor power bank enables the tow light enclosure to be fully charged in less than 8 minutes (Bragg, col. 1, lines 49-51; from seconds to minutes for a full charge).
 	Lite-It in combination of Bragg and Trigiani and WTL does not disclose wherein a cell balancing circuitry coupled with the supercapacitor power bank is configured to maintain the cell voltage of the supercapacitor power bank during a high-speed charging of the supercapacitor power bank.
 	However, Smith further discloses a power supply includes a supercapacitor and a balancing circuit 31.  The balancing circuit is configured to achieve a balance of voltages between the cells in the supercapacitor in ¶ 0273.
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lite-It in combination of Bragg and Trigiani and WTL to incorporate the balancing circuit as taught by Smith, because it would be .
 	Claims 5, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lite-It in combination of Bragg and Trigiani and WTL as applied to claim 1 above, and further in view of Khan (US Pub 2008/0303488).
 	Regarding claims 5, 12, 19, Lite-It in combination of Bragg and Trigiani and WTL does not disclose wherein the tow light assembly to remain operative in low temperature environment up to a -40 degrees Fahrenheit.
 	However, Khan further discloses super capacitors are able to operate in a temperature range from -40 degrees Celsius (-40 degrees Fahrenheit) to 85 degree Celsius in ¶ 0023.
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lite-It in combination of Bragg and Trigiani and WTL to incorporate with the teaching of Khan by having a circuit to operate in a temperature range from -40 degrees Celsius (-40 degrees Fahrenheit) to 85 degree Celsius, because the functionality of the circuit is not reduced even with a temperature compensated charging circuit.

Response to Arguments
 	Applicant’s arguments, see pages 15-19, filed 12/18/2020, with respect to the rejection(s) of claim(s) 1, 8, 15 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lite-It.
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        02/23/2021